Title: James Madison to Jared Sparks, 6 August 1827
From: Madison, James
To: Sparks, Jared


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Aug. 6. 1827
                            
                        
                        I find by a letter from Col. Peyton of Richmond that he is on a Northern tour which will carry him to Boston.
                            I mention the circumstances that in case you have any communications you wish to make, for which he would be a conveyance
                            preferable to that of the mail, they may be put into his hands. He will readily take charge of them; and being a
                            particular acquaintance of Mrs. Randolph, now with Mr. Coolidge, a knowledge of his arrival may be promptly known from
                            that source.
                        I hope my letter of May 30. got safe to hand. It contained a statement of more than twenty
                            letters from Genl. Washington to J. M. on the files of the latter, and not appearing on those of the former, with the
                            dates of others on the files of the former, and not on those of J. M. I renew to you Sir, the assurance of my esteem &
                            good wishes
                        
                            
                                James Madison
                            
                        
                    